I am unable to agree with the opinion of the majority of the court. It seems to me, considering the order granting a new trial as a whole, that the same evidences the opinion of the trial judge that the evidence was insufficient to support the verdict for the plaintiff, and that he exercised his discretion in ordering a new trial so that the ends of justice might be attained. Accordingly the order should be affirmed. See Martin v. Parkins, 55 N.D. 339, 213 N.W. 574. If the trial judge was not actuated by this *Page 607 
thought, to be consistent he should have ordered judgment for the defendant notwithstanding the verdict for the plaintiff.